DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 11/04/2020, in which claims 1 - 16, excluding the currently cancelled claims, are pending and presented for examination.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph P. Gushue on 05/27/2021- to amend claim 5 as follows:

In The Claims
5. (Original) The method according to claim 1 [[3]], wherein the one or more additional image frames are inter frame encoded with motion vectors and without residuals.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record appears to fail to explicitly disclose certain key features claimed by Applicants.
However based on Applicant’s remarks and on an updated search, it is granted that the arguments presented against the rejection are persuasive.
Claim 1, as amended, recites: 

    	encoding, by an encoder, image frames based on images captured by the camera to form an encoded portion of the video stream; 
determining a length of motion for a sample image frame, the sample image frame being one of the encoded image frames in the encoded portion, the length of motion being indicative of the amount of relative motion between the camera and the scene in the sample image frame relative to a temporally preceding image frame, wherein the length of motion for the sample image frame is the longest motion vector that at least a predetermined number of blocks have been encoded with; 
setting a motion length threshold to be the longest length of motion for a block of pixels in the sample image frame that can be detected within a motion vector search range of the encoder;
comparing the determined length of motion for the sample image frame with the set motion length threshold; and -2- 6540368.1Applicant: Axis AB Application No.: 15/961,426 
based on the outcome of the comparison, adjusting a chosen temporal frame distance of at least an adjustment portion of the video stream, wherein the adjustment portion is located between the sample image frame and a preceding image frame, wherein the adjustment portion is comprised in the encoded portion or in a temporally later encoded portion, wherein adjusting the chosen temporal frame distance comprises decreasing the chosen temporal frame distance of the adjustment portion by encoding one or more wherein the encoding the one or more additional frames increases the ratio of blocks of pixels encoded as P-blocks to I-blocks in the encoded images, wherein the one or more additional image frames are located in between successive image frames of the adjustment portion..

The references can be summarized as follows. 
Claims 1 - 12 and 14 - 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over "Variable Frame-Rate Video Coding Based on Global Motion Analysis" to Yuwen He et al. . 
After review, it is admitted that Yuwen does not teach or suggest the setting of a motion threshold based on a block of pixels in a sample image frame or the use of- 16 -6540368.1 Applicant: Axis ABApplication No.: 15/961,426an adjustment portion in a video stream located between the sample image frame and a preceding image frame. 
Yuwen also does not teach or suggest the use of an adjustment portion (including one or more additional image frames in response to the determined length of motion for a sample image frame being above a motion length threshold determined to be the longest length of motion for a block of pixels in the sample image frame that can be detected within a motion vector search range of an encoder) in a video stream between a sample image frame and a preceding image frame as recited in the pending independent claims. Yuwen is related to classification of frames and fixed encoding rates for the segments. Yuwen does not teach or suggest adjusting the encoding within an adjustment period between a sample image frame and a preceding image frame in order to increase the ratio of blocks of pixels encoded as P-blocks to I- blocks in the encoded images as recited in the amended independent claims. More particularly, Yuwen fails to teach or suggest "setting a motion length threshold to be the longest length of motion for a block of pixels in the sample image frame that can be detected within a motion vector search range of the encoder" and "adjusting a chosen temporal frame distance of at least an adjustment portion of the Applicant: Axis ABApplication No.: 15/961,426video stream, wherein the adjustment portion is located between the sample image frame and a preceding image frame" ... "wherein adjusting the chosen temporal frame distance comprises decreasing the chosen temporal frame distance of the adjustment portion by encoding one or more additional image frames in response to the determined length of motion being above the set motion length threshold, wherein the encoding the one or more additional frames increases the ratio of blocks of pixels encoded as P-blocks to I-blocks in the encoded images" as recited in the amended independent claims (emphasis added). 
   	Yuwen fails to teach or suggest "determining a length of motion for a sample image frame, the sample frame being one of the encoded image frames in the encoded portion, the length of motion being indicative of the amount of relative motion between the camera and the scene in the sample image frame relative to a temporally preceding image frame, wherein the length of motion for the sample image is the longest motion vector that at least a predetermined number of blocks have been encoded with" as recited in the independent claims.
 	Bankoski and Hahn fail to cure the deficiencies of Yuwen. 

It is agreed that, since an updated search of the prior art has produced no other reference to overcome Applicant’s arguments, Claim 1 and all other pending claims are therefore patentable over the cited references. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
 	Examiner, Art Unit 2487
             /Dave Czekaj/              Supervisory Patent Examiner, Art Unit 2487